COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00299-CV


In re Amanda Hayward and TWCS             §    Original Proceeding
Operations Pty Ltd
                                          §    From the 153rd District Court

                                          §    of Tarrant County (153-272310-14)

                                          §    October 26, 2015

                                          §    Opinion by Justice Walker


                                  JUDGMENT

      The court has considered the petition for writ of mandamus filed by relators

Amanda Hayward and TWCS Operations Pty Ltd. We conditionally grant a writ

of mandamus. Writ will issue only if respondent, the Honorable Susan McCoy,

fails to immediately sign an order vacating her September 15, 2015 order.

      It is further ordered that real party in interest Jennifer Lynn Pedroza shall

pay all costs of this proceeding, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By __/s/ Sue Walker____                   __
                                        Justice Sue Walker